                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARC WALLS and JULIE WALLS,                      )          Case No. 3:19-cv-80
                                                  )
                 Plaintiffs,                      )          JUDGE KIM R. GIBSON
                                                  )
         v.                                       )
                                                  )
 AMERICAN MODERN SELECT                           )
 INSURANCE COMPANY,                               )
                                                  )
                 Defendant.                       )


                                   MEMORANDUM OPINION

I.     Introduction

       This case arises from an unpaid insurance claim as a result of a fire that occurred on

September 10, 2017, in Johnstown, Pennsylvania. Pending before the Court are Plaintiffs Marc

Walls and Julie Walls' Motion to Dismiss Defendant American Modem Select Insurance

Company's (" AMSIC") Affirmative Defense of "Material Misrepresentation" (ECF No. 9) and

Defendant's Motion to Sever and Stay Bad Faith Claim (ECF No. 19). The Motions are fully

briefed (ECF Nos. 7, 9, 10, 14, 19, 22) and ripe for disposition. For the following reasons, the Court

DENIES both Motions.

II.    Jurisdiction and Venue

       This Court has jurisdiction over Plaintiffs' claims because the parties are diverse and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332. Venue is proper because the Western

District of Pennsylvania embraces Cambria County, where Plaintiffs originally filed this case. 28

u.s.c. § 1441.
III.   Factual Background

       The following facts are undisputed by both parties unless otherwise noted.

       On May 23, 2017, Plaintiffs purchased the premises located at 1341-1341.5 Franklin Street,

Johnstown, Pennsylvania (the "Residence"). (ECF No. 1 1 5.) On August 17, 2017, Plaintiffs

purchased a Homeowner' s Policy of Insurance at policy number 085 004 844 9438 from Defendant

(the "AMSIC Policy"). (Id. 16.) In their application, Plaintiffs indicated that the Residence was

wired through a breaker box, instead of using knob and tube wiring, and that they had not had a

similar prior insurance policy canceled. (ECF No. 18-1.) On September 10, 2017, a fire occurred

at the Residence; the extent of the damage is in dispute. (ECF No. 11 8; ECF No. 71 4.) The

Johnstown Police Department investigated the cause of the September 10, 2017 fire and

determined that the fire was caused intentionally but have not charged anyone with arson. (ECF

No. 1112.)

       After the fire, Plaintiffs submitted a claim under the ASMIC Policy to Defendant, which

Defendant acknowledged in a letter dated September 21, 2017 (the "Reservation of Rights Letter").

(Id. 119-11.) The Reservation of Rights Letter stated that Defendant does not provide coverage

for an insured who has: (1) intentionally concealed or misrepresented any material fact or

circumstance on the insurance application; or (2) made false statements or engaged in fraudulent

conduct in an attempt to defraud the insurer. (Id. 111.)

       Plaintiffs allege that, despite repeated requests, Defendant has failed to either extend

coverage and pay Plaintiffs' claim, or issue a denial stating the basis for denying the claim as

required by the Pennsylvania Unfair Claims and Settlement Practices Regulations. (Id. 1114-15.)




                                               -2-
IV.     Procedural History

        Plaintiffs filed the Complaint on May 21, 2019, asserting claims of breach of contract and

bad faith insurance. (ECF No. 1.) Defendant filed its Answer and Affirmative Defenses on July

29, 2019. (ECF No. 7.) In one affirmative defense, Defendant asserts that Plaintiffs made two

material misrepresentations in their insurance application: (1) Plaintiffs warranted that the

electrical system to the house was not knob and tube wiring when, in fact, it was; and (2) Plaintiffs

warranted to the Defendant that no insurer had previously canceled a policy they took out when,

in fact, a prior policy issued to them had been cancelled. (Id. ':I[ 27.)

        Plaintiffs moved to dismiss this affirmative defense on August 6, 2019. (ECF No. 9.)

Defendant responded in opposition on August 23, 2019. (ECF No. 14.)

        Defendant moved to sever and stay Plaintiffs' bad faith insurance claim on October 28,

2019. (ECF No. 19.) Plaintiffs responded in opposition on November 18, 2019. (ECF No. 22.)

V.      Legal Standards

        A.      Motion to Strike

        A party may move to strike any insufficient defense from a pleading under Rule 12(f).

Fed. R. Civ. P. 12(£). An insufficient defense is one where the matter pleaded: (1) is not an

affirmative defense; (2) is not pleaded adequately within the meaning of Rules 8 and 9; or (3)

would not withstand a Rule 12(b)(6) challenge. FTC v. Mag. Solutions, LLC., No. 07-cv-692, 2007

WL 2815695, at *1 (W.D. Pa. Sept. 25, 2007); Directv, Inc. v. Figler, No. 04-cv-773, 2006 WL 318825,

at *1 (W.D. Pa. Feb. 9, 2006). The moving party must demonstrate that the insufficiency of the

defense is "clearly apparent." United States v. Consolidation Coal Co., No. 89-cv-2124, 1991 WL

333694, at *1 (W.D. Pa. July 5, 1991).


                                                   -3-
       B.      Motion to Sever

       A court may sever any claim against a party under Rule 21. Fed. R. Civ. P. 21. Severance

is appropriate when the claims are "discrete and separate," meaning that each claim is capable of

resolution without dependence or effect on the other. McFarland, LP v. Harford Mut. Ins. Companies,

No. 1:18-cv-1664, 2019 WL 3336982, at *2 (M.D. Pa. July 25, 2019). In assessing whether severance

is appropriate, courts consider: (1) whether the issues sought to be severed are significantly

different from one another and would require distinct evidentiary proof; (2) whether either party

would be unduly prejudiced by severance or its absence; and (3) whether severance would

promote judicial economy. Schutte v. Geico Casualty Co., No. 16-cv-0374, 2016 WL 9415199, at *1

(W.D. Pa. May 24, 2016).

VI.    Discussion

       A.      The Court Denies Plaintiffs' Motion to Strike

               1.     The Parties' Arguments

       Plaintiffs argue that the Court must dismiss Defendant's affirmative defense of material

misrepresentation because it is inadequate.       (ECF No. 10 at 5.)       Regarding the alleged

misrepresentation about the knob and tube wiring, Defendant fails to identify when or where

Plaintiffs made the statement and whether it was an oral or written statement. (Id.) Defendant

fails to set forth factual allegations that show Plaintiffs made the misrepresentation knowingly or

that the misrepresentation was material to the risk being insured. (Id.)

       As to the alleged misrepresentation about the prior insurance policy, Defendant fails to

identify the alleged prior insurance company, when the policy was issued, when it was canceled,

and why it was canceled. (Id. at 6.) Defendant also fails to set forth facts that indicate that



                                                -4-
Plaintiffs knowingly failed to disclose a canceled prior insurance policy or that the cancelation

was material to the issuance of the ASMIC Policy. (Id. at 6-7.)

        Defendant responds that it pleaded its affirmative defense of material misrepresentation

properly. (ECF No. 14 at 2.) Defendant's pleading provides the answers to the issues Plaintiffs

raise: the affirmative defense states that the representations were: (1) made by Plaintiffs; (2) made

in writing in the application for insurance; (3) made when Plaintiffs completed the application;

and (4) material because if Plaintiffs had been honest or not withheld the information about this

knob and tube wiring or the prior insurance cancellation, then Defendant would not have agreed

to insure Plaintiffs' property. (Id. at 4.) Defendant asserts that its affirmative defense sufficiently

places Plaintiffs on notice of the allegations being made against them. (Id.)

                2.       Defendant Properly Pleaded the Affirmative Defense of Material
                         Misrepresentation

        In general, an affirmative defense under Rule 8(c) need not be articulated with any

rigorous degree of specificity and a bare assertion is sufficient to raise it. 1 Moody v. Atl. City Bd.

of Educ., 870 F.3d 206, 218 (3d Cir. 2017). The purpose of requiring the defendant to plead

available affirmative defenses in its answer is to avoid surprising and unduly prejudicing the

plaintiff and to put the plaintiff on notice of any defenses the defendant might use. Robinson v.

Johnson, 313 F.3d 128, 134-35 (3d Cir. 2002.)

        Because Defendant's affirmative defense involves fraud or misrepresentation, Rule 9(b)

imposes additional requirements. Under Rule 9(b), a party who alleges fraud must state with


1Although pleadings generally must contain sufficient factual allegations to state a facially plausible
claim for relief, this requirement does not apply to pleading affirmative defenses. Mifflinburg Tel., Inc. v.
Criswell, 80 F. Supp. 3d 566, 573-74 (M.D. Pa. 2015).



                                                     -5-
particularity the circumstances constituting the fraud, but intent, knowledge, or other states of

mind can be alleged generally. Fed. R. Civ. P. 9(b). To satisfy this pleading standard, the party

must plead the essential background facts; this includes the who, what, when, where, and how

of the events at issue. In re Rockefeller Ctr. Props. Sec. Litig., 311 F.3d 198, 217 (3d Cir. 2002). Like

Rule 8(c), the purpose of Rule 9(b) is to place the other party on notice of the precise misconduct

with which the party is charged. Frederico v. Home Depot, 507 F.3d 188,200 (3d Cir. 2007).

       The Court holds that Defendant's affirmative defense of material misrepresentation

satisfies Rule 9(b )' s pleading standard. Defendant's pleading states that Plaintiffs made the

representations in writing in the AMSIC Policy application at the time the Plaintiffs filled out the

application.   Defendant's pleading also states that Defendant would not have insured the

Residence had it known about the knob and tube wiring or the cancelation of the prior insurance

policy. This is enough to satisfy Rule 9(b)'s requirements. Defendant's pleading does not just

state generally that Plaintiffs defrauded Defendant in the application as a whole. Instead,

Defendant points to two specific statements Plaintiffs made in the application that Defendant

alleges were untruthful.     This pleading provides Plaintiffs with fair notice of Defendant's

affirmative defense and the grounds upon which it rests. Accordingly, the Court denies Plaintiffs'

Motion to Strike.

       B.      The Court Denies Defendant's Motion to Sever and Stay

               1.      The Parties Arguments

       Defendant argues that the Court should sever Plaintiffs' bad faith claim from its breach of

contract claim because the claims are separate and distinct. (ECF No. 20 at 3.) Defendant asserts

that not severing the bad faith claim would unduly prejudice Defendant because: (1) the scope of


                                                  -6-
discovery would be dramatically expanded without a severance order; (2) the evidence sought in

connection with the bad faith claim is irrelevant to the breach of contract claim; and (3) if not

severed, in determining the bad faith claim, a jury could be exposed to evidence that cannot be

used in determining the breach of contract claim. (Id. at 4, 7.) Plaintiffs would be minimally

burdened if the claims are severed because discovery on the bad faith claim would not be relevant

in litigating the breach of contract claim. (Id. at 7.) The prejudice to Defendant outweighs the

judicial economy of trying both claims together because litigating the claims together would

unnecessarily consume the time and resources of the Court; if Plaintiffs are unsuccessful on their

breach of contract claim, they will likely be unsuccessful on the bad faith claim too. (Id. at 8.)

       Plaintiffs respond that their claims should not be severed because the claims, although

different, involve overlapping issues, witnesses, and documents. (ECF No. 23 at 8.) Plaintiffs

assert that Defendant will not suffer any prejudice if the claims remain together because any

issues of privilege in response to discovery requests would be minimal. (Id. at 7-8.) Instead,

Plaintiffs would be prejudiced if the Court severs the claims because they would be forced to

incur significant expense to conduct two separate rounds of discovery and file separate

dispositive and pretrial motions. (Id. at 8.) Plaintiffs assert that Defendant has not offered any

evidence in support of its motion. (Id. at 9.)

       2.      Defendant Has Failed to Show that Severance Is Warranted

       The Court holds that severing Plaintiffs' bad faith claim is unwarranted because the

underlying issues in the claims overlap, trying the claims together will not unduly prejudice

Defendant, and trying the claims together will promote judicial economy. First, although the

ultimate issues of Plaintiffs' claims are distinct, they are subject to the same sources of proof and



                                                 -7-
concern the same underlying issues of Plaintiffs' insurance claim with Defendant. Second,

Defendant has failed to show exactly how it would be prejudiced if Plaintiffs' claims are tried

together. If the discovery disputes Defendant fears do arise, the Court will be able to resolve

them at a proper time. Third, judicial economy strongly disfavors severance in this case. If

Plaintiffs' claims are severed, one case will become two cases. This would require the Court to

schedule deadlines separately for each case and hold two separate trials on claims stemming from

the same dispute. Defendant has not shown any valid reason for this Court to sever Plaintiffs'

bad faith claim. Accordingly, the Court denies Defendant's Motion to Sever and Stay.

VI.    Conclusion

       For the foregoing reasons, the Court denies Plaintiffs' Motion to Dismiss Defendant's

Affirmative Defense of Material Misrepresentation and denies Defendant's Motion to Sever and

Stay Bad Faith Claim.

       An appropriate order follows.




                                              -8-
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARC WALLS and JULIE WALLS,                   )          Case No. 3:19-cv-80
                                               )
               Plaintiffs,                     )         JUDGE KIM R. GIBSON
                                               )
        v.                                     )
                                               )
 AMERICAN MODERN SELECT                        )
 INSURANCE COMPANY,                            )
                                               )
               Defendant.                      )


                                           ORDER

   AND NOW, this      r;;;-fiy of February, 2020, upon consideration of Plaintiffs' Motion to
Dismiss Defendant's Affirmative Defense of "Material Misrepresentation" (ECF No. 9) and
Defendant's Motion to Sever and Stay Bad Faith Claim (ECF No. 19), and for the reasons set forth
in the accompanying Memorandum Opinion, it is HEREBY ORDERED that said Motions are
DENIED.




                                                    BY THE COURT:




                                                    KIM R. GIBSON
                                                    UNITED STATES DISTRICT JUDGE




                                              -9-
